Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 03, 2017

The Court of Appeals hereby passes the following order:

A17A1578. SOBERANIS v. THE STATE.

      Appellant Jorge Soberanis filed pro se a notice of appeal from a certain
criminal conviction on April 5, 2017. On June 29, this Court issued an order to
determine, inter alia, whether the appellant had knowingly and voluntarily waived his
constitutional right to the assistance of counsel on appeal and elected to exercise his
right to represent himself. On July 17, new appellate counsel, Debra Kay Jefferson,
entered an appearance and, on July 20, filed a motion to remand to the trial court. In
the appellee’s pending motion to dismiss the appeal, the appellee contends, inter alia,
that the appellant’s notice of appeal was of no legal effect, if the Court finds that the
appellant was represented by counsel on April 5 and therefore any filings by the
appellant acting pro se were unauthorized.


      The status of the appellant’s legal representation on the relevant dates remains
unclear. Whether the appellant’s notice of appeal was proper, whether any further
proceedings regarding the appellant’s criminal conviction can be entertained by the
trial court, or whether, conversely, the appellant’s rights have not been protected due
to the failure of legal counsel are issues that the trial court is better positioned to
determine.


      Accordingly, the appellant’s MOTION TO REMAND is hereby GRANTED,
and the appellee’s MOTION TO DISMISS is hereby DENIED without prejudice as
moot. If the status of the appellant’s legal representation is resolved by the trial court
without any further proceedings regarding the appellant’s criminal conviction, the
trial court shall direct the clerk of the trial court to retransmit the record to this Court.
At that time, the appellant’s appeal from his criminal conviction will be redocketed
and briefing shall be as provided in the new notice of docketing. If the trial court
entertains any further proceedings that are resolved in an appealable judgment, any
appeal from such judgment shall be as provided in the Appellate Practice Act. See
OCGA §§ 5-6-34, 5-6-37, and 5-6-38.




                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           08/03/2017
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.